DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3-15. The examined Claims are 1, 3-15, with Claim 1 being amended herein.

Response to Arguments

	Applicant has mainly amended independent Claim 1 to (1) include the subject matter of now-cancelled Claim 2 (i.e. “wherein at least some of the plurality of second negative electrode binders are provided in a gap between the plurality of particulate negative electrode active materials”), and (2) to newly require that the first negative electrode binder coats respective surfaces of the plurality of particulate negative electrode active materials.
	Accordingly, Applicant presents arguments in favor of said amendments versus the prior art of record (namely the disclosure of Kidokoro) (Pages 5-6 of Remarks). In particular, Applicant argues that contrary to the assertions outlined in the previous Office Action, Kidokoro neither teaches nor suggests that particulate binder (B) (i.e. “first negative electrode binder”) is in fact provided in a gap as instantly 

	While Applicant’s arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 1 recites the limitation (emphasis added) “wherein the first negative electrode binder coats respective surfaces of the plurality of negative electrode materials.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the plurality of negative electrode materials” is in reference to “the plurality of particulate negative electrode active materials.” Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9, are rejected under 35 U.S.C. 103 as being unpatentable over Kidokoro et al. (JP 2014-203805, using the provided English machine translation for citation purposes), and further in view of Hoshiba (US 2009/0267028) and Yin et al. (CN 101090166, using the provided English machine translation for citation purposes) and Yamamoto et al. (US 2013/0337315) and Jeong et al. (US 2015/0194677).

Regarding Claims 1, 8-9, Kidokoro teaches a lithium ion secondary battery (Abstract). Kidokoro teaches that the battery comprises a positive electrode, a negative electrode, a separator, and an electrolytic solution ([0084]). Kidokoro teaches that the negative electrode comprises a particulate negative electrode active material (“plurality of particulate negative electrode active materials”), a particulate binder (B) (“first negative electrode binder”), and a particulate binder (A) (“plurality of second negative electrode binders”) ([0056]-[0057], [0062], [0067]). Kidokoro teaches that the particulate negative electrode active material has an average particle size within the range of 0.1 to 100 micron, or more preferably, 0.8 to 20 micron ([0067]). Kidokoro teaches that the particulate binder (B) comprises polymerized styrene and butadiene monomers, wherein the particulate binder (B) may further be modified with additional components (“the first negative electrode binder includes one or both of styrene butadiene rubber and a derivative of styrene butadiene” ([0021], [0024]). Kidokoro teaches that the particulate binder (A) comprises polymerized vinylidene fluoride monomers, wherein the particulate binder (A) may further be subjected to hydrophilic modification such as maleic modification with maleic anhydride (“the plurality of second negative electrode binders include one or both of polyvinylidene fluoride and a derivative of polyvinylidene fluoride”) ([0014], [0020]).
	Kidokoro does not explicitly teach that the particulate binder (A) has an average particle size within the instantly claimed range.
	However, Hoshiba teaches a negative electrode (Abstract, [0017], [0020]). Hoshiba teaches that the negative electrode comprises a binder ([0028]). Hoshiba teaches that the binder is, for example, a fluorine-based polymer such as polyvinylidene fluoride ([0029]). Hoshiba teaches that the binder is comprised of particles, wherein the particles have an average particle size of preferably 0.01 to 10 micron, or more preferably, 0.05 to 1 micron ([0042]). Hoshiba teaches that when the particulate binder has an average particle size within the aforementioned range, a superior bonding strength can be 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that the particulate binder (B) of Kidokoro exhibits an average particle size within the range of 0.01 to 10 micron, or more preferably 0.05 to 1 micron, as taught by Hoshiba, given that such a particle size range would allow for a superior bonding strength to be achieved within the negative electrode active material layer even in a scenario where a small amount of particulate binder (B) is utilized.
	Accordingly, because the particulate binder (B) exhibits an average particle size within the range of 0.01 to 10 micron, or more preferably 0.05 to 1 micron, and the particulate negative electrode active material has an average particle size within the range of 0.1 to 100 micron, or more preferably 0.8 to 20 micron, the particulate binder (B) of Kidokoro, as modified by Hoshiba, may have an average particle size smaller than that of the particulate negative electrode active material of Kidokoro, as modified by Hoshiba.

	Kidokoro, as modified by Hoshiba, does not explicitly teach that the electrolytic solution includes a plurality of cyclic carbonates, wherein the cyclic carbonates are ethylene carbonate, propylene carbonate, and butylene carbonate (BC), wherein the content of the cyclic carbonates in the electrolytic solution is 50 wt% or less.
	However, Yin teaches a lithium ion battery electrolyte solution (Abstract, [0002]). Yin teaches that the electrolyte solution comprises a combination of ethylene carbonate (EC) in an amount of 25-35 wt%, propylene carbonate (PC) in an amount of 5-15 wt%, 1,2-dimethoxyethane (DME) in an amount of 15-35 wt%, ethyl methyl carbonate (EMC) in an amount of 25-35 wt%, diethyl carbonate (DEC) in an amount of 15-30 wt%, 1,3-propane sultone (1,3-PS) in an amount of 3-8 wt%, and lithium 6) in an amount of 0.9-1.2 mol/L ([0011], [0018]). Yin teaches that the electrolyte solution is advantageous insofar as it helps provide for enhanced battery performance at low temperatures (e.g. lower than -20°C) ([0013], [0016], [0019]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize the electrolytic solution of Yin (i.e. an electrolytic solution comprising a combination of EC in an amount of 25-35 wt%, PC in an amount of 5-15 wt%, DME in an amount of 15-35 wt%, EMC in an amount of 25-35 wt%, DEC in an amount of 15-30 wt%, 1,3-PS in an amount of 3-8 wt%, and LiPF6 in an amount of 0.9-1.2 mol/L) as the electrolytic solution in the battery of Kidokoro, as modified by Hoshiba, given that the use of such an electrolytic solution would help allow for enhanced battery performance at low temperatures (e.g. lower than -20°C).
	Furthermore, it is noted that the instant Claim does not explicitly require that the electrolytic solution includes all three of EC, PC, and BC therein. While the instant Claim requires that the electrolytic solution includes a “plurality” (i.e. more than one) of cyclic carbonates, the instant Claim only further states that “the cyclic carbonates,” as opposed to the plurality of cyclic carbonates, are EC, PC, and BC. Accordingly, the instantly claimed electrolytic solution is only explicitly required to include at least two cyclic carbonates (wherein two cyclic carbonates constitutes a “plurality” of cyclic carbonates), wherein the at least two cyclic carbonates includes at least two of EC, PC, and BC
	Accordingly, the electrolytic solution of Kidokoro, as modified by Hoshiba and Yin, includes a “plurality” of cyclic carbonates (i.e. EC and PC), wherein the cyclic carbonates include EC and PC. Furthermore, the content of the cyclic carbonates (i.e. EC and PC) in electrolytic solution of Kidokoro, as modified by Hoshiba and Yin, is “50 wt% or less” given that the EC is present in an amount of 25-35 wt% and the PC is present in an amount of 5-15 wt% (i.e. the combined content of the EC and PC does not exceed 50 wt%).


	However, Yamamoto teaches a secondary battery (Abstract, [0002], [0016]). As illustrated in Figure 6, Yamamoto teaches that the battery comprises a negative electrode (11) comprising a negative electrode active material (11b) ([0086]). Yamamoto teaches that the negative electrode active material comprises a binder therein, wherein the binder is, for example, PVDF ([0091]). Yamamoto teaches that the binder is utilized in the negative electrode in order to fill gaps present between dispersed negative electrode active materials such that said active materials may be further bound to other materials in the negative electrode (e.g. active materials, conductive additives) ([0091]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that at least some of the particles of particulate binder (A) of Kidokoro, as modified by Hoshiba and Yin, fill gaps between particles of the particulate negative electrode material, as taught by Yamamoto, given that such a modification would ensure that gaps between dispersed particles of the particulate negative electrode material are filled such that said particles of the particulate negative electrode material are able to be bound to one another in the negative electrode and also able to be bound to other constituent materials in the negative electrode.

	Kidokoro, as modified by Hoshiba and Yin and Yamamoto, does not explicitly teach that particulate binder (B) coats respective surfaces of the particles of the particulate negative electrode active material.
	However, Jeong teaches a negative electrode in a secondary battery (Abstract, [0001]). Jeong teaches that the negative electrode comprises a first binder whose purpose is to help bind together anode active material particles in the negative electrode ([0019]-[0020]). Jeong teaches that the first 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that the particulate binder (B) of Kidokora, as modified by Hoshiba and Yin and Yamamoto, is coated either entirely or partially over the surface of the particles of the particulate negative electrode active material, as taught by Jeong, given that such a binder coating regime would allow for adequate binding to be achieved while minimizing resistance.

Regarding Claim 3, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Kidokoro teaches that the total binder content (which includes both particulate binders (A) and (B)) within the negative electrode with respect to 100 parts by weight of the particulate negative electrode active material is 0.1 to 5 parts by weight, or more preferably 0.5 to 5 parts by weight ([0057]). 
Accordingly, because both particulate binder (A) and particulate binder (B) are present within the negative electrode in accordance with the aforementioned total binder content, the instantly claimed X and Y parameters would be satisfied.

Regarding Claim 5, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Kidokoro teaches that the particulate negative electrode active material includes, for example, a carbon material ([0063]-[0065]).

Regarding Claim 6, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Kidokoro teaches that the particulate negative electrode active material includes, for example, silicon or a silicon-based material ([0063]-[0065]).

Regarding Claim 7, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Kidokoro teaches that the positive electrode, negative electrode, separator, and the electrolytic solution are positioned within a battery container, wherein the battery container may be sheet-shaped or flat-shaped and formed of, for example, a laminate material (“film-shaped exterior member”) ([0107]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kidokoro et al. (JP 2014-203805, using the provided English machine translation for citation purposes), and further in view of Hoshiba (US 2009/0267028) and Yin et al. (CN 101090166, using the provided English machine translation for citation purposes) and Yamamoto et al. (US 2013/0337315) and Jeong et al. (US 2015/0194677) and Ikeda et al. (US 2013/0260243).

	Regarding Claim 4, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
	Kidokoro teaches that the negative electrode comprises a negative electrode active material layer which includes the particulate binder (A), the particulate binder (B), and the particulate negative electrode active material ([0083]-[0084]). Furthermore, Kidokoro teaches that after being coated on a 
	Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the negative electrode active material layer has a thickness within the instantly claimed range.
	However, Ikeda teaches a negative electrode (Title, Abstract). Ikeda teaches that the negative electrode comprises a negative electrode active material layer ([0032]). After being coated onto a current collector, Ikeda teaches that the negative electrode active material layer is subjected to a pressure or compression treatment, wherein said treatment is specifically carried out in order to adjust the thickness and density of the negative electrode active material layer ([0032]-[0033]). Ikeda teaches that the pressure or compression treatment specifically helps suppress decreases in electric conductivity (caused when density of the layer is too low) and decreases in electrolyte retention property (caused when density of the layer is too high) such that decreases in overall discharge capacity can be suppressed ([0033]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would optimize the density and thickness (for example, to a value within the instantly claimed range) of the negative electrode active material layer Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, via control of the pressure or compression treatment (i.e. Ikeda teaches that a result-effective variable relationship exists between, at least, the pressure or compression treatment and the consequent thickness of the layer), such that decreases in electric conductivity and electrolyte retention properties are mitigated, given than such a mitigation would help suppress decreases in overall discharge capacity, as taught by Ikeda.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kidokoro et al. (JP 2014-203805, using the provided English machine translation for citation purposes), and further in view of Hoshiba (US 2009/0267028) and Yin et al. (CN 101090166, using the provided English machine translation for citation purposes) and Yamamoto et al. (US 2013/0337315) and Jeong et al. (US 2015/0194677) and Yamada et al. (US 2013/0052523).

Regarding Claim 11, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
	Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the battery is comprised in a battery pack which comprises the instantly claimed controller or switch.
	However, Yamada teaches a secondary battery (Abstract). Yamada teaches that the secondary battery may be utilized effectively in a battery pack ([0148]). Yamada teaches that the battery pack functions as an electric power source ([0148]). As illustrated in Figure 5, Yamada teaches that the battery pack comprises the secondary battery, a controller configured to control the operation of the secondary battery, and a switch configured to switch the operation of the secondary battery in accordance with an instruction from the controller ([0150]-[0161]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would incorporate the secondary battery of Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, into a battery pack (which also comprises a controller configured to control the operation of the secondary battery, and a switch configured to switch the operation of the secondary battery in accordance with an instruction from the controller), as taught by Yamada, given not only because Yamada teaches that a secondary battery may be effectively utilized within a battery pack, but also because such a battery pack would be operable as an electric power source.

Regarding Claim 12, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
	Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the battery is comprised in an electric vehicle which comprises the instantly claimed converter, driver, and controller.
	However, Yamada teaches a secondary battery (Abstract). Yamada teaches that the secondary battery may be utilized effectively in an electric vehicle ([0148]). Yamada teaches that the electric vehicle functions as a vehicle which runs while using a secondary battery as either a primary or a secondary electric power source for driving ([0148]). As illustrated in Figure 6, Yamada teaches that the electric vehicle comprises the secondary battery, a converter configured to convert electric power supplied from the secondary battery to a driving force, a driver configured to driver in response to the driving force, and a controller configured to control an operation of the secondary battery.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would incorporate the secondary battery of Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, into an electric vehicle (which also comprises a converter configured to convert electric power supplied from the secondary battery to a driving force, a driver configured to driver in response to the driving force, and a controller configured to control an operation of the secondary battery), as taught by Yamada, given not only because Yamada teaches that a secondary battery may be effectively utilized within an electric vehicle, but also because such a battery 
	
Regarding Claim 13, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
	Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the battery is comprised in a power storage system comprising one or more electric devices configured to be supplied with electric power from the secondary battery, and a controller configured to control the power supply to the electric devices from the secondary battery.
	However, Yamada teaches a secondary battery (Abstract). Yamada teaches that the secondary battery may be utilized effectively in an electric power storage system ([0148]). Yamada teaches that the electric power storage system uses a secondary battery as an electric power source ([0148]). For example, Yamada teaches that in a household electric power storage system, electric power is stored in a secondary battery and is consumed depending on the situation ([0148]). As illustrated in Figure 7, Yamada teaches that the electric power storage system comprises the secondary battery, one or more electric devices configured to be supplied with electric power from the secondary battery, and a controller configured to control the power supply to the electric devices from the secondary battery ([0168]-[0175]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would incorporate the secondary battery of Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, into an electric power storage system (which also comprises one or more electric devices configured to be supplied with electric power from the secondary battery, and a controller configured to control the power supply to the electric devices from the secondary battery), as taught by Yamada, given not only because Yamada teaches that a secondary battery may 

Regarding Claim 14, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
	Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the battery is comprised in a power tool comprising a movable part configured to be supplied with electric power from the secondary battery.
	However, Yamada teaches a secondary battery (Abstract). Yamada teaches that the secondary battery may be utilized effectively in a power tool ([0148]). Yamada teaches that the power tool is a tool to move a movable part (e.g. a drill) while using a secondary battery as an electric power source for driving ([0148]). As illustrated in Figure 8, the power tool comprises a secondary battery and a movable part configured to be supplied with electric power from the secondary battery ([0176]-[0178]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would incorporate the secondary battery of Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, into a power tool (which also comprises a movable part, such as a drill, configured to be supplied with electric power from the secondary battery), as taught by Yamada, given not only because Yamada teaches that a secondary battery may effectively be utilized in 

Regarding Claim 15, Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
	Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the battery is comprised in an electronic device and functions as a power supply source.
	However, Yamada teaches a secondary battery (Abstract). Yamada teaches that the secondary battery may be utilized effectively in an electronic appliance ([0148]). Yamada teaches that the electronic appliance is an appliance which exhibits various functions while using a secondary battery as an electric power source to facilitate the functionality of the electronic appliance ([0148]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would incorporate the secondary battery of Kidokoro, as modified by Hoshiba and Yin and Yamamoto and Jeong, into an electronic appliance so as to function as a power supply source, as taught by Yamada, given not only because Yamada teaches that a secondary battery may effectively be utilized in an electronic device, but also because the secondary battery would be operable as an electric power source to facilitate the functionality of the electronic appliance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729